EXHIBIT 10.6

 

EXECUTIVE COMPENSATION PLAN

Plan Year 2006

Steve VanTassel

 

I.              Annual Base Salary:  $230,000

 

II.            Performance Incentive Bonus (IB): $100,000 annually.  Your 2006
Incentive Bonus will be paid quarterly based on the following criteria:

 

100% of the Performance Incentive bonus is based on the achievement of the
annual operating profit targets for the Hospitality division of SoftBrands.

 

 

 

Operating Profits

 

Payment Eligibility

 

YTD Q1 (Oct – Dec 05)

 

1st Quarter Target

 

25

%

YTD Q2 (Jan – Mar 06)

 

2nd Quarter Target

 

50

%

YTD Q3 (Apr – Jun 06)

 

3rd Quarter Target

 

75

%

YTD Q4 (Jul – Sep 06)

 

Annual Target

 

100

%

 

Performance Incentive Payments – ¼ of your annual bonus will be paid quarterly
based on the attainment of the annual operating profit metric.   Payments from
prior quarters that were not achieved will be paid if YTD targets are achieved.

 

Threshold for Operating Profit Goal – Hospitality must achieve 90% of the
targeted revenue goal to be eligible for the bonus payments.  If Hospitality
achieves 90% of the targeted goal, you will be eligible for 50% of your targeted
incentive bonus.   For achievement of each percentage above 90%, you will
receive an additional 5% of your target to a maximum of 100%.

 

III.           SoftBrands Hospitality Executive Profit Sharing Bonus

To encourage performance over and above our targets, you are eligible to
participate in the SoftBrands Hospitality Executive profit sharing plan.

 

5% of each $1 of operating profit over the Hospitality division target will be
contributed to the SoftBrands Hospitality Group Executive Profit Sharing pool. 
The pool will be distributed on a pro rata basis, taking your base salary as a
percentage of the total base salaries of all eligible SoftBrands Group
executives in the plan.

 

IV.           Should you leave the company for any reason; any bonus “not yet
received” will be forfeited.

 

--------------------------------------------------------------------------------

 